Citation Nr: 1526961	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  08-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on being housebound or the need for regular aid and attendance.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on an appeal from a September 2007 rating decision issued by the Regional Office (RO) in Houston, Texas.  Jurisdiction was later transferred to the RO located in Waco, Texas. 

The Veteran was scheduled for a videoconference hearing before the Board in November 2014.  However, he did not appear for the proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.704(e) (2014).

Following a review of the claim, the Board, in November 2014, remanded the claim for further development.  



FINDINGS OF FACTS

1.  The appellant is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, peripheral vascular disease of the right lower extremity, rated as 40 percent disabling, chronic kidney disease with hypertension, rated as 30 percent disabling, peripheral vascular disease of the left lower extremity, rated as 20 percent disabling, type II diabetes mellitus, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, a shell fragment wound of the right leg, noncompensably rated, bilateral hearing loss, noncompensably rated, peroneal nerve sensory deficit of the right lower extremity, noncompensably rated, and, mild anemia associated with chronic kidney disease, noncompensably rated.  

2.  The appellant has been granted a total disability evaluation (TDIU), effective July 25, 2003; based on the combined effects of his service connected disabilities.

3.  The service-connected disabilities do not render the appellant permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.

4.  The service connected disabilities do not result in blindness in either eye, anatomical loss or loss of use of either of the hands, or anatomical loss or loss of use of either leg such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair, due to his service-connected disorders (or a single disorder).  


CONCLUSION OF LAW

The requirements for special monthly compensation based on the need for regular aid and attendance, or on account of being housebound are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the appellant's claim, a VCAA letter was sent in October 2006 by the agency of original jurisdiction (AOJ) which fully satisfied the duty to notify provisions.  Additionally, another letter that again provided notice to the appellant was sent to him in January of 2012.  

In sum, VA has informed the appellant of which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary to substantiate his claim.

VA also fulfilled its duty to assist.  VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities where the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In January 2015, a comprehensive examination was performed and the results of that examination have been included in the claims folder for review.  The Board would further add that a review of that examination report notes that a thorough examination of the appellant was accomplished, and the opinion provided was supported by sufficient rationale.  Therefore, the Board finds that the January 2015 VA examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2006).

The Board remand instructed the AOJ to adjudicate the issue of entitlement to service connection for right hemispheric stroke/subcortical stroke with speech dystharthria and spastic left hemiparesis (cerebrovascular accident) which had not been adjudicated.  The Board found that the issue was inextricably intertwined with the appellant's claim for special monthly compensation and as such, the claim was returned to the RO/AMC for additional action.  

The agency of original jurisdiction substantially complied with the remand orders, by issuing a January 2015 decision denying entitlement to service connection for the stroke residuals.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Moreover, VA has obtained all known documents that would substantiate the appellant's assertions.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.

The Board must assess the credibility and weight of all evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Aid and Attendance

Special monthly compensation is payable if as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2014).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2014).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;

(3)  Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;

(4)  Inability to attend to the wants of nature; or

(5)  Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.
38 C.F.R. § 3.352.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2014).

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

The Veteran is service-connected for the following disabilities:  

Posttraumatic stress disorder (PTSD)
				50 percent disabling 
Peripheral vascular disease - right lower extremity associated with shell fragment wound			
				40 percent disabling 
Chronic kidney disease with hypertension		
				30 percent disabling
Peripheral vascular disease - left lower extremity	
				20 percent disabling 
Type II diabetes mellitus				
      20 percent disabling 
      Tinnitus			10 percent disabling 
      Shell fragment wound - right leg
      				0 percent disabling 
      Bilateral hearing loss	0 percent disabling 
      Peroneal nerve sensory deficit - right Lower extremity	
      				0 percent disabling 
      Mild anemia			0 percent disabling

The combined disability evaluation is 90 percent.  

The Veteran contends that he is in need of aid and attendance on the basis of the residuals of a stroke.  The treatment records indicate that his most intensive treatment has been for hemispheric stroke/subcortical stroke with speech dysarthria and spastic left hemiparesis.  The evidence also shows that he requires the aid and attendance of another person to accomplish activities of his daily living.  

At a VA Aid and Attendance Exam in September 2013, the examiner specifically reported that the appellant's need for aid and attendance was solely due to his stroke residuals.  None of the service connected disabilities were identified.  The Veteran does not contend, nor does the evidence otherwise show, that service connected disabilities render him in need of aid and attendance.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Housebound

Under 38 U.S.C.A. § 1114(s) (West 2014), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and either of the following are met:  (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

The Veteran does not have a single service connected disability rated as 100 percent disabling.  Although he has been in receipt of a total rating for compensation (TDIU) since July 25, 2003; the December 2003 decision that awarded TDIU makes clear that the grant was based on the combined effects of the service connected disabilities; hence the TDIU could not satisfy the requirement for a single 100 percent rating.  Buie v. Shinseki, 24 Vet App 242 (2010).  As such, he is not eligible for special monthly compensation payable at the housebound rate as a matter of law.






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or at the housebound rate is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


